The opinion of the Court was delivered by
Huston, J.
The reason of rejecting the paper offered in evidence, does not appear on the record; but it seems from the argument here, to have been because the overseer had not been sworn before undertaking the office.
Where an officer sues as such, he must in general prove that he is legally entitled, by having qualified himself according to law; but *539where he has acted as an officer and is sued, or the township, as in this case, is sued, the plaintiff is not bound to do more than show he was elected and acted as such. Riddle v. Bedford, 7 Serg. & Rawle 392.
What would have been shown, if this paper had been admitted, we know not; it was one link in the chain of evidence proper to be exhibited, and offered in its proper place, and to .reject it was error.
Judgment reversed, and a venire de novo awarded.